Citation Nr: 0946132	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  05-29 151	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
gunshot wound of the left chest with residual pulmonary 
fibrosis and deformity of the chest wall.

2.  Entitlement to a rating in excess of 20 percent for a 
gunshot wound of the left scapular area, muscle group I.

3.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right lower extremity secondary 
to service-connected diabetes mellitus type II.

4.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left lower extremity secondary 
to service-connected diabetes mellitus type II.

5.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the right upper extremity secondary 
to service-connected diabetes mellitus type II.

6.  Entitlement to a rating in excess of 20 percent for 
peripheral neuropathy of the left upper extremity secondary 
to service-connected diabetes mellitus type II.

7.  Entitlement to a rating in excess of 10 percent for a 
gunshot wound of the anterior neck muscle, group XXII.

8.  Entitlement to a compensable rating for fractures of the 
5th, 6th, 7th, and 8th left-side ribs.

9.  Entitlement to a compensable rating for bilateral hearing 
loss.

10.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), evaluated as 50 percent disabling 
prior to May 22, 2008, and as 70 percent disabling therefrom. 

11.  Entitlement to service connection for complex regional 
pain syndrome.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sweat 
gland malfunction.

13.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
arthritis with painful motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel




INTRODUCTION

The Veteran had active service from November 1966 until 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from April 2003 and May 2006 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Houston, Texas.

In a September 2003 rating action the RO denied service 
connection for sweat gland malfunction and arthritis with 
painful motion.  The Veteran did not appeal that decision.  
In May 2006 the RO again denied service connection for those 
disorders, as well as for complex regional pain syndrome.  A 
valid notice of disagreement was received in November 2006.  
The RO never issued a statement of the case in response to 
these issues pursuant to 38 C.F.R. § 20.200.  Thus, the Board 
takes jurisdiction of these issues, as indicated on the title 
page of this decision, and would ordinarily remand the matter 
for the issuance of a statement of the case.   
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  It is 
abundantly clear, however, that the Veteran is satisfied with 
his total combined rating percentage and that his intent was 
to withdraw all pending claims.  Accordingly, these 
additional issues need not be remanded here but, rather, will 
be included in the withdrawal of the appeal.


FINDING OF FACT

On November 18, 2009, prior to the promulgation of a decision 
in the appeal, the Board received a request to withdraw his 
appeal.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


